—In an action, inter alia, to recover fees levied against the plaintiff for water and sewer hookup, the plaintiff appeals from an order of the Supreme Court, Orange County (Murphy,, J.), dated September 21, 1998, which denied its motion for summary judgment on the first cause of action, to recover water and sewer hookup fees, and granted the defendant’s motion for partial summary judgment dismissing that cause of action.
Ordered that the order is affirmed, with costs.
The plaintiff paid the fees in question voluntarily and without protest. Accordingly, it is not entitled to a refund (see, Video Aid Corp. v Town of Wallkill, 85 NY2d 663; see also, Bethlehem Steel Corp. v Board of Educ., 44 NY2d 831; cf., Corporate Prop. Investors v Uniondale Union Free School Dist. No. 2, 153 AD2d 663, affd 80 NY2d 961). Joy, J. P., Goldstein, McGinity and Feuerstein, JJ., concur.